Name: Commission Implementing Decision of 13Ã December 2012 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2012 and amending Implementing Decision 2011/807/EU as regards the financial contribution by the Union for certain programmes approved by that Decision (notified under document C(2012) 9264)
 Type: Decision_IMPL
 Subject Matter: EU finance;  budget;  health;  agricultural policy;  agricultural activity
 Date Published: 2012-12-15

 15.12.2012 EN Official Journal of the European Union L 347/31 COMMISSION IMPLEMENTING DECISION of 13 December 2012 approving certain amended programmes for the eradication and monitoring of animal diseases and zoonoses for the year 2012 and amending Implementing Decision 2011/807/EU as regards the financial contribution by the Union for certain programmes approved by that Decision (notified under document C(2012) 9264) (2012/785/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) and (6) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the financial contribution by the Union for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) provides that in order to be approved under the measures provided for in Article 27(1) of Decision 2009/470/EC, programmes submitted by the Member States to the Commission for the eradication, control and monitoring of the animal diseases and zoonoses listed in Annex I to that Decision must meet at least the criteria set out in the Annex to Decision 2008/341/EC. (3) Commission Implementing Decision 2011/807/EU of 30 November 2011 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2012 and following years (3) approves certain national programmes and sets out the rate and maximum amount of the financial contribution by the Union for each programme submitted by the Member States. (4) An important recrudescence of African swine fever in Italy (Sardinia) has occurred in 2012: several outbreaks have occurred in seven out of the eight Sardinian provinces, not only in backyard farms but also in large commercial farms. African swine fever is a highly contagious viral disease that affects domestic pigs and wild-boar. If the disease is not properly tackled in Sardinia, the whole EU can be affected with important consequence on the health and economic situation of all Member States. (5) As a consequence, a revised 2012 control and monitoring African swine fever programme has been submitted by Italy in order to properly tackle the disease. Italy has informed the Commission that, due the exceptional epidemiological situation and the high risk of spread of the disease out of Sardinia, additional support for contractual staff is required to ensure the implementation of the planned measures. (6) Portugal has submitted an amended programme for the eradication of bovine brucellosis, bovine tuberculosis and bluetongue. The United Kingdom submitted an amended programme for the eradication of bovine tuberculosis. Spain has submitted an amended programme for the eradication of ovine and caprine brucellosis and bluetongue. Slovenia has submitted an amended programme for the control and monitoring of classical swine fever. Italy and Greece have submitted amended programmes for transmissible spongiform encephalopathies, bovine spongiform encephalopathy and scrapie, and Bulgaria submitted an amended programme for the eradication of rabies. (7) The Commission has assessed those amended programmes from both the veterinary and the financial point of view. They were found to comply with relevant Union veterinary legislation and in particular with the criteria set out in the Annex to Decision 2008/341/EC. The amended programmes should therefore be approved. (8) Furthermore, the Commission has assessed the intermediate reports submitted by the Member States, according to Article 27(7) of Decision 2009/470/EC on the expenditures they incurred for those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for the year 2012 while others will spend in excess of the allocated amount. (9) The financial contribution by the Union for a number of national programmes therefore needs to be adjusted. In order to optimise the use of the earmarked credit it is appropriate to reallocate funding from national programmes which will not use their full allocation to those that are expected to exceed it due to unforeseen animal health situations in those Member States. The reallocation should be based on the most recent information on expenditure actually incurred by the Member States concerned. (10) Implementing Decision 2011/807/EU should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Approval of the amended programme for the eradication of bovine brucellosis submitted by Portugal The amended programme for bovine brucellosis submitted by Portugal on 30 April 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 2 Approval of the amended programmes for the eradication of bovine tuberculosis submitted by Portugal and the United Kingdom The amended programme for bovine tuberculosis submitted by Portugal on 30 April 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. The amended programme for bovine tuberculosis submitted by the United Kingdom on 3 August 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 3 Approval of the amended programme for the eradication of ovine and caprine brucellosis submitted by Spain The amended programme for ovine and caprine brucellosis submitted by Spain on 30 March 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 4 Approval of the amended programmes for the eradication and monitoring of bluetongue submitted by Spain and Portugal The amended programme for bluetongue submitted by Spain on 14 September 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. The amended programme for bluetongue submitted by Portugal on 31 December 2011 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 5 Approval of the amended programme for classical swine fever submitted by Slovenia The amended programme for the control and monitoring of classical swine fever submitted by Slovenia on 19 June 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 6 Approval of the amended programme for African swine fever submitted by Italy The amended programme for the control and monitoring of African swine fever submitted by Italy on 2 October 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 7 Approval of the amended programmes for transmissible spongiform encephalopathies, bovine spongiform encephalopathy and scrapie submitted by Greece and Italy The amended programme for the monitoring of transmissible spongiform encephalopathies, and for the eradication of bovine spongiform encephalopathy and of scrapie, submitted by Greece on 9 January 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. The amended programme for the monitoring of transmissible spongiform encephalopathies, and for the eradication of bovine spongiform encephalopathy and of scrapie, submitted by Italy on 26 September 2012 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 8 Approval of the amended programme for rabies submitted by Bulgaria The amended programme for rabies submitted by Bulgaria on the 27 December 2011 is hereby approved for the period from 1 January 2012 to 31 December 2012. Article 9 Amendments to Implementing Decision 2011/807/EU Implementing Decision 2011/807/EU is amended as follows: (1) in Article 1(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 3 600 000 for Spain; (ii) EUR 2 300 000 for Italy; (iii) EUR 1 050 000 for Portugal; (iv) EUR 1 050 000 for the United Kingdom.; (2) in Article 2(2), point (a) is replaced by the following: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per domestic animal sampled for gamma interferon test and suspected positive in the slaughterhouse; (ii) EUR 1,5 per tuberculin test; (iii) EUR 5 per gamma interferon test; (iv) EUR 20 per bacteriological test.; (3) in Article 2(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 19 000 000 for Ireland; (ii) EUR 14 000 000 for Spain; (iii) EUR 4 000 000 for Italy; (iv) EUR 2 650 000 for Portugal; (v) EUR 31 000 000 for the United Kingdom.; (4) in Article 3(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 800 000 for Greece; (ii) EUR 8 900 000 for Spain; (iii) EUR 3 700 000 for Italy; (iv) EUR 180 000 for Cyprus; (v) EUR 1 800 000 for Portugal.; (5) in Article 4(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 150 000 for Belgium; (ii) EUR 15 000 for Bulgaria; (iii) EUR 40 000 for the Czech Republic; (iv) EUR 80 000 for Germany; (v) EUR 10 000 for Estonia; (vi) EUR 25 000 for Ireland; (vii) EUR 60 000 for Greece; (viii) EUR 700 000 for Spain; (ix) EUR 1 200 000 for France; (x) EUR 650 000 for Italy; (xi) EUR 20 000 for Latvia; (xii) EUR 10 000 for Lithuania; (xiii) EUR 10 000 for Luxembourg; (xiv) EUR 30 000 for Hungary; (xv) EUR 10 000 for Malta; (xvi) EUR 20 000 for the Netherlands; (xvii) EUR 10 000 for Austria; (xviii) EUR 50 000 for Poland; (xix) EUR 300 000 for Portugal; (xx) EUR 150 000 for Romania; (xxi) EUR 40 000 for Slovenia; (xxii) EUR 50 000 for Slovakia; (xxiii) EUR 10 000 for Finland; (xxiv) EUR 10 000 for Sweden.; (6) in Article 5(3), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 200 000 for Belgium; (ii) EUR 20 000 for Bulgaria; (iii) EUR 1 200 000 for the Czech Republic; (iv) EUR 250 000 for Denmark; (v) EUR 900 000 for Germany; (vi) EUR 30 000 for Estonia; (vii) EUR 200 000 for Ireland; (viii) EUR 1 000 000 for Greece; (ix) EUR 1 100 000 for Spain; (x) EUR 1 550 000 for France; (xi) EUR 1 200 000 for Italy; (xii) EUR 100 000 for Cyprus; (xiii) EUR 350 000 for Latvia; (xiv) EUR 10 000 for Luxembourg; (xv) EUR 2 000 000 for Hungary; (xvi) EUR 150 000 for Malta; (xvii) EUR 2 700 000 for the Netherlands; (xviii) EUR 1 100 000 for Austria; (xix) EUR 500 000 for Poland; (xx) EUR 50 000 for Portugal; (xxi) EUR 350 000 for Romania; (xxii) EUR 70 000 for Slovenia; (xxiii) EUR 600 000 for Slovakia; (xxiv) EUR 75 000 for the United Kingdom.; (7) Article 6 is amended as follows: (a) paragraph 2 is amended as follows: (i) the introductory phrase is replaced by the following: The financial contribution by the Union for the programmes submitted by the Member States referred to in point (a) of paragraph 1:; (ii) point (b) is replaced by the following: (b) shall not exceed the following: (i) EUR 210 000 for Bulgaria; (ii) EUR 1 200 000 for Germany; (iii) EUR 200 000 for France; (iv) EUR 10 000 for Luxembourg; (v) EUR 340 000 for Hungary; (vi) EUR 900 000 for Romania; (vii) EUR 30 000 for Slovenia; (viii) EUR 500 000 for Slovakia.; (b) the following paragraph 3 is added: 3. The financial contribution by the Union for the programme submitted by Italy as referred to in point (b) of paragraph 1: (a) shall be at the rate of 50 % of the costs to be incurred by Italy for: (i) carrying out laboratory tests with a maximum not exceeding:  EUR 2 per ELISA test  EUR 10 per PCR test and  EUR 10 per virological test; (ii) the salaries of contractual staff specially recruited for the implementation of the measures of that programme, other than to carry out laboratory tests; (b) shall not exceed EUR 850 000.; (8) in Article 8(2), point (c) is amended as follows: (a) point (ix) is replaced by the following: (ix) EUR 140 000 for Spain;; (b) point (xi) is replaced by the following: (xi) EUR 1 000 000 for Italy;; (c) point (xxii) is replaced by the following: (xxii) EUR 350 000 for Romania;; (d) point (xxvii) is replaced by the following: (xxvii) EUR 110 000 for the United Kingdom.; (9) in Article 9(2), point (c) is amended as follows: (a) point (ii) is replaced by the following: (ii) EUR 340 000 for Bulgaria;; (b) point (iv) is replaced by the following: (iv) EUR 750 000 for Denmark;; (c) point (v) is replaced by the following: (v) EUR 6 300 000 for Germany;; (d) point (viii) is replaced by the following: (viii) EUR 1 800 000 for Greece;; (e) point (xi) is replaced by the following: (xi) EUR 4 800 000 for Italy;; (f) point (xvi) is replaced by the following: (xvi) EUR 1 300 000 for Hungary;; (g) point (xviii) is replaced by the following: (xviii) EUR 2 200 000 for the Netherlands;; (h) point (xxi) is replaced by the following: (xxi) EUR 1 100 000 for Portugal; (i) point (xxvii) is replaced by the following: (xxvii) EUR 5 100 000 for the United Kingdom.; (10) in Article 10(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 650 000 for Bulgaria; (ii) EUR 620 000 for Estonia; (iii) EUR 1 400 000 for Hungary; (iv) EUR 9 850 000 for Poland; (v) EUR 2 200 000 for Romania; (vi) EUR 400 000 for Slovakia.; (11) in Article 11(5), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 200 000 for Italy; (ii) EUR 1 700 000 for Latvia; (iii) EUR 2 950 000 for Lithuania; (iv) EUR 190 000 for Austria; (v) EUR 840 000 for Slovenia; (vi) EUR 360 000 for Finland. Article 10 Addressees This Decision is addressed to the Member States. Done at Brussels, 13 December 2012. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 322, 6.12.2011, p. 11.